DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.  This Non-Final Office Action is in response to amendment filed on 07/07/2022.
	Claims 1 has been amended. Claim 2 has been/remained canceled. Claims 1 and 3-20 remain pending in the application. 


Information Disclosure Statement

The information disclosure statement (IDS) submitted on 02/03/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/07/2021 has been entered.


Response to Amendment

The amendment filed 07/07/2022.has been entered. Claims 1 has been amended. Claim 2 has been/remained canceled. Claims 1 and 3-20 remain pending in the application.
Applicant amendments to the claims regarding the 35 USC § 112 (b) rejection overcome the rejection previously set forth in the Final Office Action mailed on 02/07/2022. The rejection is withdrawn based on the amended claims.


Response to Arguments


	Regarding Applicant’s arguments, on page 6-11 of the remark filed on 07/07/2022, on the newly amended limitations of independent claim 1: “the reward unlockable by calculating a cryptographic function of data associated with the one or more selected blockchain transactions;.;”, arguments are not persuasive. 
Applicant argues on page 8 last paragraphs 2-3 of the remarks filed on 07/07/2022 that the cited references fail to expressly or inherently disclose or make obvious the features incorporate creating a proof of blockchain storage transaction including: an indication of the one or more selected blockchain transactions for which proof of storage is to be challenged, and a proof of blockchain storage reward which can be unlocked by a storage node that stores the one or more selected blockchain transactions, wherein the proof of blockchain storage reward is set according to the transaction depth d such that the larger the transaction depth d the greater the reward, the reward unlockable by calculating a cryptographic function of data associated with the one or more selected blockchain transactions. Applicant’s interpretation of the reference has been noted; however, examiner respectfully disagrees. Bohli teaches on Par. (0023) the creation of a proof blockchain storage with a PoS shard that is generated and conducted as well as included on the block. Bohli discloses that the Proof of storage is to be challenged and outputted a response. Bohli teaches on Par. (0023) that a challenge-response pair is established and within the Proof of storage  blockchain transaction the challenge-response pair is included. Bohli discloses on Par. (0042) the challenge-response pair is parameters within the proof of storage blockchain transactions and provides an indication before the verification process is performed. Bohli describes on Par. (0056) that a miner node of the blockchain is unlocked or granted a monetary reward based on the blockchain transaction and as well as on Par. (0040) that disclose the reward being associated with a cryptographic function such as a hash function correlating to the blockchain transaction. Bohli further describes on Par. (0029) and (0021) that the Proof of storage that is used to calculate and grant the  reward is based on a hash function. Bohli teaches on Par. (0056-0057) that after a successfully verification process of the blockchain transaction verifying the hash a rewarded is granted or can be claimed. 
Applicant further argues on page 9 paragraph 1 that Bohli does not teach adjusting the reward based on the transaction depth challenged. Applicant’s interpretation of the reference has been noted; however, examiner respectfully disagrees. Bohli does not explicitly teach the claimed limitation but Ortiz on Par. (0059) describes a proof of storage reward and on Par. (0149) that discloses and adjustment of the reward by displaying a user’s with a large amount of credit and large amount of transactions charged being able to get/redeem round-trip miles as a reward and a low amount of credit/ transactions charged only receiving a small gift card. Examiner understands the perspective of the Applicant but it becomes difficult to broadly and reasonably interpret the claims in light of the specification that the rewards are adjusted as the phrase “adjusted” isn’t in the claims, as the claims are currently written if a transaction is deeper the  reward is greater . Examiner suggest amending the claims to teach the intended purpose of an adjustment of rewards based on the challenges as described on Page 10 lines 5-15 and lines 20-30 that describe only after receiving the challenge the computer then unlocking he funds to grant the reward. Therefore the rejection is maintained.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claim 18 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter

In regards to Claim 18, claim 18 is rejected under U.S.C. 101 because the claims are directed to non-statutory subject matter. Claim 18 is directed to “a computer readable storage medium” and recites “one or more processors”. Under a recent precedential opinion, the scope of the recited “computer readable storage medium” encompasses transitory media such as signals or carrier waves, whereas the specification fails to clarify and does not limits the computer readable storage medium to non-transitory forms See Ex parte Mewherter, 107 USPQ2d 1857, 1862 (PTAB 2013) (precedential) (holding recited machine-readable storage medium ineligible under § 35 U.S.C. 101 since it encompassed transitory media).  The specifications state in Page 8 lines 5-15. (0058) “A computer readable storage medium comprising computer-executable instructions may be provided which, when executed, configure one or more processors to perform the method as described herein.  An electronic device may also be provided which comprises:  an interface device;  one or more processor(s) coupled to the interface device;   a memory coupled to the one or more processor(s), the memory having stored  thereon computer executable instructions which, when executed, configure the one or more  processor(s) to perform the method as described herein,” By reciting  a computer readable storage medium and one or more processors the claims are not inherently reciting hardware components. The Examiner respectfully suggests that the claim be amended to definitive recite hardware components or recite  “a non-transitory computer readable storage medium” or “a computer storage device” to make the claim statutory under 35 USC 101.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 10-17 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant) regards as the invention. 

In regards to Claim 10 line 4, the applicant recites the limitation “a cryptographic function of data”, this is unclear because this claimed limitation is already recited in independent claim 1. This creates confusion as to which cryptographic function the applicant is referring to, if it is a new embodiment or if it is the same cryptographic function associated with the blockchain transaction previously recited. The specification states on Page 7 lines 1-10 “a cryptographic function of data associated with the one or more selected blockchain transactions; a cryptographic function of data associated with a newly mined block combined with data associated with the one or more selected blockchain transactions. Such features set up a cryptographic function which can be calculated by storage nodes in possession of the one or more selected blockchain transactions in order to unlock the reward.”. Therefore it will be broadly and reasonably interpreted that a cryptographic function of data associated is referring to the same limitation of independent claim 1. Examiner suggest using the phrase “the” in front of cryptographic function of data to recited consistent claim language and to eliminate confusion. 

In regards to Claim 10 line 6, the applicant recites the limitation “a newly mined block;”, this is unclear because this claimed limitation is already recited in dependent claim 6. This creates confusion as to which newly mined block the applicant is referring to, if it is a new embodiment of a newly mined block or if it is the same newly mind previously recited. The specification states on Page 6 lines 15-30 “The data associated with the newly mined block can, for example, be block header data of the newly mined block. As such, a miner can challenge a storage node on the blockchain at the time they have a newly mined block ready for storage on the storage node, the challenge being associated with the newly mined block to be stored..”. Therefore it will be broadly and reasonably interpreted that a newly mined block is referring to the same limitation of dependent claim 6. Examiner suggest using the phrase “the” in front of newly mined block to recited consistent claim language and to eliminate confusion. 


In regards to Claim 10 line 5, the applicant recites the limitation “data associated with the one or more selected blockchain transactions;”, this is unclear because this claimed limitation data associated with the one or more selected blockchain transactions is already recited in independent claim 1. This creates confusion as to which data associated with the one or more selected blockchain transactions the applicant is referring to, if it is a new embodiment or if it is the same data associated with the blockchain transaction previously recited. The specification states on Page 7 lines 20-30 “The data associated with a newly mined block can be combined with data associated with the one or more blockchain transactions selected from the blockchain. For example, the data associated with the newly mined block can be combined with the data associated with the one or more blockchain transactions selected from the blockchain by an XOR operation.”. Therefore it will be broadly and reasonably interpreted that data associated with the one or more selected blockchain transactions is referring to the same limitation of independent claim 1. Examiner suggest using the phrase “the” in front of data associated with to recited consistent claim language and to eliminate confusion. 

In regards to Claim 17 line 4, the applicant recites the limitation “a cryptographic function of data” and “data associated with”, this is unclear because both of these claimed limitation are already recited in independent claim 1. This creates confusion as to which cryptographic function of data and data associated with the blockchain transaction the applicant is referring to . The specification states on Page 7 lines 1-10 “a cryptographic function of data associated with the one or more selected blockchain transactions; a cryptographic function of data associated with a newly mined block combined with data associated with the one or more selected blockchain transactions. Such features set up a cryptographic function which can be calculated by storage nodes in possession of the one or more selected blockchain transactions in order to unlock the reward.”. Therefore it will be broadly and reasonably interpreted that the cryptographic function of data and data associated with the one or more selected blockchain transactions are referring to the same limitation of independent claim 1. Examiner suggest using the phrase “the” in front of cryptographic function and data associated to recited consistent claim language and to eliminate confusion. 

In regards to Claims 11-12, 13, and 16, the applicant recites the limitation “the one or more storage nodes”, this is unclear because it lacks and antecedent basis as the one or more storage nodes was never previously recited. This creates consfuision because independent claim 1 was amended to recite “a storage node”, so it becomes unclear which storage nodes the applicant is referring to. The specification states on Page 7 lines 4-16 “The proof of blockchain storage transaction also includes one or more blockchain network addresses associated with the one or more storage nodes on the blockchain network. These addresses can be certified blockchain network addresses, certification being achieved via a private key share scheme in order to increase the security of the system (as described in more detail later).”. Therefore it will be broadly and reasonably interrpetd that the one or more storage nodes are referring ot the same storage node recited in independent claim 1. Examiner suggest amending the claims by either removing the phrase “one or more storage nodes” or reciting it first in the independent claims to recite consistent claim language and to eliminate confusion. 
 
 Claims 14 and 15 is being additionally rejected for being dependent on a rejected base claim
 
Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1, 3-7, 10-11 and 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bohli et al. (U.S Pub. No. 20180336552, hereinafter referred to as “Bohli”) and Ortiz et al. (WO Pub. No. 2017136956, hereinafter referred to as “Ortiz”) in further view of Androulaki et al. (U.S Pub. No. 20160358169, hereinafter referred to as “Androulaki”) 

Regarding Independent Claim 1 (Currently Amended), Bohli teaches a computer-implemented method for a node of a blockchain network, the computer-implemented method comprising: (Par. (0018) “there is a lack of incentives to store the blockchain data which poses a serious threat to the security and sustainability of the Bitcoin system since PoW relies on the availability of blockchain data to nodes in the system”; node of a blockchain)), (Par. (0022) “one mining node (shown diagrammatically in the dashed box) having one or more computer processors with access to memory for storing at least a part of the blockchain. First, each mining node selects part of the data of the blockchain that needs to be stored by that miner.”; node (miner node) of blockchain))
selecting one or more blockchain transactions from a blockchain for which proof of storage is to be challenged, the selected one or more transactions indicative of a transaction depthd; (Par. (0021) “a method for storing blockchain data with a PoS and verifying transactions using the stored blockchain data comprises selecting the blockchain data to store, conducting a proof of storage, and using a mining approach in line with the stored data and the PoS”; selecting one or more blockchain transactions (selecting the blockchain data) which proof of storage is to be challenged (PoS and verifying transactions)), (Par. (0042) “verifying the PoS before accepting the block in the blockchain. [0044] 2) Selecting the blockchain subset to store from an extended coinbase transaction. [0045] 3) Deriving the challenge used in the PoS from the extended coinbase transaction and, optionally, the timestamp and part of the nonce of the block.”; selecting blockchain transactions correlating to proof of storage (PoS) and challenged used (deriving challenge used in PoS)), (Par. (0023) “To provide PoS as an input to the PoW, individual miners incorporate a challenge-response protocol to prove that they store (parts of) the blockchain data within the PoW. The challenge will select a subset of data in the shard, typically it will consist of a list of indices of blocks of the shard. A PoS consists of a pair PoS=(chl; res) with chl being a challenge and res being the corresponding response. The PoS will be included in the block”; is to be challenged (challenge-response correlating to proof of storage to prove storage)), (Par. (0068) “and the increase of the blockchain storage size, the mining process was almost completely decoupled from serving as a full node.”; transaction depth (increase of the blockchain storage size)), (Par. (0120) “Although the shards grow over time (this is a consequence of the p-covering requirement), this does not affect or modify the storage of blocks already contained in the shard”; transaction depth (number of blocks in the shard))
 creating a proof of blockchain storage transaction including: an indication of the one or more selected blockchain transactions for which proof of storage is to be challenged. and a proof of blockchain storage reward which can be unlocked by a storage node that stores the one or more selected blockchain transactions; and (Par. (0023) “a PoS on the shard is conducted. To provide PoS as an input to the PoW, individual miners incorporate a challenge-response protocol to prove that they store (parts of) the blockchain data within the PoW. The challenge will select a subset of data in the shard, typically it will consist of a list of indices of blocks of the shard. A PoS consists of a pair PoS=(chl; res) with chl being a challenge and res being the corresponding response. The PoS will be included in the block.”; creating a proof of storage blockchain storage transactions (PoS on the shard is conducted[..] PoS included on the block) which indicates [..] which proof of storage is to be challenged (miners incorporate a challenge-response protocol)), (Par. (0056) “Upon successfully generating a block, a miner is granted a monetary reward (i.e., in the form of a coinbase transaction). The resulting block is forwarded to all peers in the network, who can then check its correctness by verifying the hash computation. If the block is deemed to be “valid” (or the block contains correctly formed transactions that have not been previously spent, and has a correct PoW), then blockchain nodes append it to their previously accepted block”; proof of blockchain storage reward (block with monetary rewarded verified by a hash)), (Par. (0057) “by the miner [..] The coinbase transaction contains information about the operator/worker (which can be used so that the mining reward can be claimed afterwards)”; unlocked by a storage node (claimed by the miner node)), (Par. (0068) “strongly incentivized by coinbase transactions and fee collections in the system. For example, each block generation in Bitcoin currently awards miners a fixed revenue of 12.5 BTCs (almost 17,500 USD) and a variable profit of 0.7 BTCs (almost 1,000 USD). This has lead to a considerable surge in the number of miners/workers over the last couple of years (cf. FIG. 6). Unlike mining, where participants are rewarded for confirming transactions, running a full node and storing the full blockchain”; reward correlating to transaction in blockchain)), (Par. (0022) “ each mining node selects part of the data of the blockchain that needs to be stored by that miner.  [..]base the selection on a seed placed in a special transaction that rewards the miner of a new block, referred to herein as a coinbase transaction. The seed should remain constant for an interval of time to prevent frequent changes in the storage of the miner”; that stores one or more selected transactions))
the reward unlockable by calculating a cryptographic function of data associated with the one or more selected blockchain transactions; (Par. (0056) “If such a block header is found, miners then include it (as well as the additional fields) in a new block thus allowing any entity to verify the PoW. Upon successfully generating a block, a miner is granted a monetary reward (i.e., in the form of a coinbase transaction).”; the reward is unlocked (a miner is granted a monetary reward)), Par. (0040) “the reward or verification can be conditioned on the index of the nonce being revealed in the solution as well. In the following, let nonce* denote a fitting nonce, i.e., being a value such that: HashFunction(Bl,CB, PoS,T*,t,nonce*)<2δ. [..]  The PoS is included in the block header and verified by all full nodes before being accepted”; cryptographic function of data (Hash function) associated with blockchain transaction (block header verified by all full nodes)), (Par. (0021) “The block rewards for the individual miners could be based on a size of the PoS.”; reward based on calculated size of proof of blockchain storage (PoS)), (Par. (0029) “The PoS is therefore a short fingerprint of the data that is selected by the challenge. The fingerprint can be computed by an XOR operation or using a hash function.”; PoS correlating to cryptographic function (hash function))
	However Bohli does not explicitly teach the proof of blockchain storage reward is set according to the transaction depth d such that the larger the transaction depth d the greater the reward, and sending the proof of blockchain storage transaction to the storage node on the blockchain network.
	Wherein Ortiz teaches the proof of blockchain storage reward is set according to the transaction depth d such that the larger the transaction depth d the greater the reward (Par. (0059) “transactions may be provided in encoded formats whereby the system may extract details relating to qualifying spend and/or other activities and rewards provisioning logical conditions and operators may be utilized to either generate corresponding new virtual tokens on the distributed ledger or facilitate a transfer or otherwise cause a transaction to be posted on the distributed ledger..”; the proof of blockchain storage reward (rewards corresponding to transaction of distributed ledger)), (Par. (0082) “The platform may thus provide a mechanism (e.g., built-in) for Blockchain ledgers to provide write only and tamper-proof (or tamper resistant) storage of events, records, transactions, information, credits, etc”; proof of blockchain storage reward (proof associated with blockchain ledger and credits)), (Par. (00149) “a transaction value of the data payloads, wherein data payloads having greater transaction values have proportionally increased variable confirmation requirements. For example, the confirmation requirement may be increased for transactions where a larger amount of credit is the subject of a transaction (e.g., redeeming for a round- the-world trip), relative to transactions where a lower amount of credit is the subject of the transaction (e.g., redeeming to get a $10 gas card).”; larger the transaction depth ( greater transaction values with increased confirmations) the greater the reward (larger amount is credited such as round-trip around the world versus $10 gas card)), (Par. (00154-00155) “the transaction triggers both a payment (debit at 1.2 of the customer's account of the dollar value), and a provisioning of reward currency under 1.4-1.9, where credits are transferred from a merchant's reward account to the customer's reward account. [..]  a user may spend $100 at a merchant. Based on the use case of FIG. 6, the payment may trigger a reward to be earned (e.g., set at a predefined rate of 1 point per $100 spent). The merchant may be set up such that the merchant's payment terminals and/or the merchant is a node maintaining a distributed ledger. [..]the merchant's payment terminal sending an instruction to the interface layer to credit the user's account with 1 point. The interface layer interprets this instruction, and matches the transaction data to trigger a reward by initiating a blockchain function call (encoding and/or encapsulating the instructions such that a corresponding blockchain record can be created).”; the greater the reward ( transaction triggers a reward based on payment))
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Ortiz within the teachings of Bohli to include the proof of blockchain storage reward is set according to the transaction depth d such that the larger the transaction depth d the greater the reward because of the analogous concept of reward based or incentivized blockchain verification system. Ortiz includes a process in which the transaction depth is a number of confirmations associated with the transaction. This is significant because by determining the depth of a transaction based on its confirmations it creates a level of confidence and trust for users conducting purchases in the blockchain system because the amount of proofs or confirmations should correlate to how deep or how structurally sound the transaction should be. By corresponding the transactions that have transactional depth the user can identify earlier on the transactions that have similar confirmations thus enabling the user to have more trust and freely conduct payments and transaction. By creating an incentivized or credited system that rewards the user for transactions with more depth or confirmation the system promotes more interaction between users and merchants/business that can only benefit the user. This also creates parity and encourages higher transactional depth conducted transaction such as a transaction for traveling or air miles being rewarded greater than a transactional depth of a transaction at a gas station. This differentiates the exchanges and allow users to conduct business without the fear of exposure or compromise.
However Bohli and Ortiz do not explicitly teach sending the proof of blockchain storage transaction to the storage node on the blockchain network.
	Wherein Androulaki teaches sending the proof of blockchain storage transaction to the storage node on the blockchain network. (Par. (0016) “Each of the nodes is configured to transmit, receive and store data.”; sending the proof of blockchain storage transaction to one or more [..] nodes ( each of the nodes configured to transmit [..] receive [..] data)), (Par. (0034) “The proof of a node having correctly crawled, acquired, stored (and also retrieved, see below) data can be secured cryptographically.”; proof of blockchain storage transaction ( proof of a node having correctly [..] stored) correlating to data), (Par. (0036) “Retrieving data stored on the nodes is one practical way to enable the proof of storage.”; sending the proof to one or more nodes (retrieving the data [..] on the nodes [..] to enable the proof of storage))
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Androulaki within the teachings of Bohli and Ortiz to include sending the proof of blockchain storage transaction to one or more storage nodes on the blockchain network because of the analogous concept of handling large number of transactions in a blockchain network and storing transactions that are verified with a proof of storage to multiple nodes in a system. Androulaki includes a process of sending the proof of blockchain storage transactions to one or more storage nodes on the blockchain network. This is significant because by sending the proof of storage participants and users in the blockchain network can be assured that the accurate transaction was correctly stored. This eliminates risk from illegitimate storage nodes that are impersonating or providing invalid results of transactions stored. This also allows the system to be able to store large transactions and prove to multiple nodes that they are storing portions of the transactions as well as not making all the nodes store the large transactions. This proves important in areas such as Bitcoin and cryptocurrency when dealing with financial payments an in return promotes users to storing more and more transactions.
The motivation to combine these references is by sending the proof of storage to multiple nodes in the network the system is maintained with high integrity and credibility because the user is assured and results are confirmed that the transaction or corresponding with a proof of authenticity and that nodes are properly storing the corrected transactions. This leads to storage nodes to be encouraged to store transactions such as confidential data and financial payments and promote the free flowing and verified exchange of information on the blockchain network. 



Regarding Dependent Claim 3 (Original), the combination of Bohli, Ortiz and Androulaki teach the method of claim 1, Bohli further teaches the computer-implemented method according to claim 1, wherein the one or more blockchain transactions are selected from the blockchain at random. (Par. (0022) “For the specific selection of the blocks, the coinbase transaction can then be used in a pseudo-random function to generate random index numbers that select the pieces of the blockchain that will be stored. The pseudo-random function ensures by statistical probability that the entire blockchain will be stored”; blockchain transactions selected at random (generate random index numbers that select the pieces of the blockchain)), (Par. (0104) “a reasonable approach is to challenge a random selection of blocks of the blockchain such that the response can only be computed if these blocks are presented”; random selection of blocks))

Regarding Dependent Claim 4 (Original), the combination of Bohli, Ortiz and Androulaki teach the method of claim 1, Bohli further teaches the computer-implemented method according to claim 1, wherein a list of blockchain transactions is selected from the blockchain. (Par. (0063) “a block template (cf. FIG. 4) that contains the following fields: previous block hash, block height, list of transactions, the target, the coinbase transaction, and time, among others.”; block template consisting of list of transactions)), (Par. (0022) “the values or identifiers can be selected to ensure that the entire blockchain will be stored through the individual parts that are stored by the mining nodes. One embodiment is to base the selection on a seed placed in a special transaction that rewards the miner of a new block, referred to herein as a coinbase transaction. The seed should remain constant for an interval of time to prevent frequent changes in the storage of the miner (and therefore unnecessary overhead in the I/O and communication overhead of the miner). For the specific selection of the blocks, the coinbase transaction can then be used in a pseudo-random function to generate random index numbers that select the pieces of the blockchain that will be stored”; block with transactions selected)), (Par. (0065) “the worker constructs the corresponding block header (cf. FIG. 3), appends it to the full corresponding block (including all transactions), serializes the result, and submits the serialized block along with his worker ID back to the pool operator.”; block with list of all transactions is submitted))


Regarding Dependent Claim 5 (Original), the combination of Bohli, Ortiz and Androulaki teach the method of claim 1, Bohli further teaches the computer-implemented method according to claim 1, wherein the one or more transactions are selected from one or more blocks which have received a plurality of confirmations on the blockchain. (Par. (0066) “the pool operator here fixes all the transactions to be confirmed in the PoW excluding the coinbase transaction. The workers only receive the sibling paths of the coinbase transaction in the transaction Merkle tree, which is enough to compute the Merkle root once the coinbase transaction is determined.”; plurality of confirmations on the blockchain (all the transactions to be confirmed))

Regarding Dependent Claim 6 (Original), the combination of Bohli and Androulaki teach the method of claim 1, Bohli further teaches the computer-implemented method according to claim 1, wherein the proof of blockchain storage transaction includes data associated with a newly mined block which is to be stored on the blockchain. (Par.  (0036) “The first step in the process of mining a new block is thus to first find a valid sequence of transactions. The effort to find a valid sequence of transactions is about 2.sup.Δ−1 invocations. Given that a valid sequence of transactions T* is found, the second phase in the solution finding process is initiated.”; newly mined block (mining a new block)), (Par. (0030-0031) “In order to make the PoS globally verifiable, an embodiment adds the amount of data stored by the miner shard, and the PoS into the block. In other words, the PoW now requires to solve a puzzle of the following form: HashFunction (Bl; T; t; PoS; nonce), wherein the shard is included in the PoS. Finally mining of the block, i.e., searching for a nonce”; proof of blockchain storage (PoS) associated with newly mined block (miner/ mining of the block)), (Par. (0048) “a method for mining blocks in a blockchain with guaranteed storage of the blockchain comprises the steps of: [0049] 1) Storing a part of the full blockchain at each mining node in order for a respective miner to be able to mine a new block. [0050] 2) Executing a PoS of the blockchain during mining a new block. [0051] 3) Binding the mining to the stored data to enforce storage of different parts by each miner”; newly mined block correlating to storage on blockchain))


Regarding Dependent Claim 7 (Original), the combination of Bohli, Ortiz and Androulaki teach the method of claim 1, Bohli further teaches the computer-implemented method according to claim 6, wherein the data associated with the newly mined block is block header data of the newly mined block. (Par. (0056) “miners must find a block header that represents the solution of a PoW, i.e., when hashed, the result fulfills a certain criterion; for instance, it must be below a given target value (informally H(blockheader)≤target.) If such a block header is found, miners then include it (as well as the additional fields) in a new block thus allowing any entity to verify the PoW.”; miner including block header/ additional fields (data associated with) in a new block (newly minded block)))


Regarding Dependent Claim 10 (Original), the combination of Bohli, Ortiz and Androulaki teach the method of claim 1, Bohli further teaches the computer-implemented method according to claim 6,wherein the proof of blockchain storage transaction includes one of. 
a cryptographic function of data associated with the one or more selected blockchain transactions; and (Par. (0040-0042) “Assuming a cryptographically secure hash function, this ensures that a miner has to compute the nonces exactly in this order. To avoid that a miner just uses a random nonce, the reward or verification can be conditioned on the index of the nonce being revealed in the solution as well. In the following, let nonce* denote a fitting nonce, i.e., being a value such that: [..] HashFunction(Bl,CB, PoS,T*,t,nonce*)<2δ. The PoS is included in the block header and verified by all full nodes before being accepted. The coinbase is included in the transactions part of the block. The verification is done by determining the challenged blocks from the data in the block/block header and verifying the response given in the block/block header.  [..] Selecting the blockchain subset to store from an extended coinbase transaction. ”; cryptographic function (cryptographic secure hash function) associated with one or more blockchain transactions) that are selected.)
a cryptographic function of data associated with a newly mined block combined with data associated with the one or more selected blockchain transactions.

Regarding Dependent Claim 11 (Original), the combination of Bohli, Ortiz and Androulaki teach the method of claim 1, Bohli does not teach the computer-implemented method according to claim 1, wherein the proof of blockchain storage transaction includes one or more blockchain network addresses associated with the one or more storage nodes on the blockchain network.
Wherein Androulaki teaches the computer-implemented method according to claim 1, wherein the proof of blockchain storage transaction includes one or more blockchain network addresses associated with the one or more storage nodes on the blockchain network. (Par. (0036) “Retrieving data stored on the nodes is one practical way to enable the proof of storage.”; proof of blockchain storage (proof of storage)), (Par. (0026-0027) “to crawling the data subsets, the present methods may further comprise a step of assigning S10 addresses to each active node (i.e., a node that shall later trigger crawling operations). Each of the assigned addresses is a reference to some digital resource (like a Uniform Resource Locator or URL). [..] The addresses are preferably provided by the system itself (i.e., by one or more other nodes of the system). The addresses may for instance include URL or Internet Protocol (IP) addresses. An address may, for example, correspond to an HTML page, which links to other HTML pages. Thus, an address may correspond to a subgraph of a data corpus graph (e.g., the Internet corpus graph). The data corpus graph is the graph of the data to be crawled and acquired. Thus, providing addresses to the nodes”; network addresses (IP addresses) associated with one or more storage nodes (active nodes/nodes))
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Androulaki within the teachings of Bohli and Ortiz for the reasons discussed in independent claim 1 stated above.  

Regarding Dependent Claim 16 (Original), the combination of Bohli, Ortiz and Androulaki teach the method of claim 1, Bohli further teaches the computer-implemented method according to claim 1, wherein, upon receipt of the proof of blockchain storage transaction, the one or more storage nodes access the one or more selected blockchain transactions stored on their node and use the one or more selected blockchain transactions to unlock the reward.  (Par. (0041) “The PoS is included in the block header and verified by all full nodes before being accepted. The coinbase is included in the transactions part of the block. The verification is done by determining the challenged blocks from the data in the block/block header and verifying the response given in the block/block header.”; upon receipt of the proof of blockchain storage transaction (PoS in block being accepted)). (Par. (0048-0052) “Executing a PoS of the blockchain during mining a new block. [0051] 3) Binding the mining to the stored data to enforce storage of different parts by each miner. [0052] 4) Verifying the PoS before accepting the new block into the blockchain.”; receipt of the proof of blockchain storage transaction (accepted block with correlating PoS)), (Par. (0096-0097) “his is captured, according to an embodiment, by requiring each worker to store at least parts of the blockchain data in its local memory in order to produce a possible PoW solution. The beauty behind this approach is that it couples the notion of blockchain data storage with the well-incentivized PoW mining process and as such offers an inherent incentive for workers to continuously support the system by storing parts of the blockchain. [..] To capture the notion of storage, the common concept of knowledge extractors is adopted. A knowledge extractor algorithm custom-character is given access to an algorithm A, represented by custom-character.sup.A. Note that this access is non-black-box, e.g., custom-character is allowed to rewind A. It is important to stress that both, custom-character and A, have only access to the state of A, i.e. no external inputs are allowed.”; workers given access transaction stored on node)), (Par. (0107) “The first part preserves the PoW property while the second part ensures that the worker needs to have access to the file. Moreover, as sol is not predictable (otherwise this would contradict the soundness of the PoW), the same holds for the PoK-challenge created from sol.”; one or more storage nodes (workers) given access)), (Par. (0061) “blockchains are populated by mining pools that offer a profitable alternative for individual workers to contribute their computing resources and to split the reward    [..] a share is assigned to those workers that provide a block header that scores a difficulty level between the pools difficulty level and the currency's difficulty level. The main purpose of these block headers is to show that the worker is contributing with a certain amount of processing power”; workers correlating to participants or nodes on blockchain)), (Par. (0056) “If such a block header is found, miners then include it (as well as the additional fields) in a new block thus allowing any entity to verify the PoW. Upon successfully generating a block, a miner is granted a monetary reward (i.e., in the form of a coinbase transaction).”; to unlock the reward (a miner is granted a monetary reward)).


Regarding Dependent Claim 17 (Original), the combination of Bohli, Ortiz and Androulaki teach the method of claim 1, Bohli further teaches the computer-implemented method according to claim 16, wherein the reward is unlocked by calculating one of: (Par. (0056) “If such a block header is found, miners then include it (as well as the additional fields) in a new block thus allowing any entity to verify the PoW. Upon successfully generating a block, a miner is granted a monetary reward (i.e., in the form of a coinbase transaction).”; the reward is unlocked (a miner is granted a monetary reward)).
a cryptographic function of data associated with the one or more selected blockchain transactions; and  (Par. (0040) “the reward or verification can be conditioned on the index of the nonce being revealed in the solution as well. In the following, let nonce* denote a fitting nonce, i.e., being a value such that: HashFunction(Bl,CB, PoS,T*,t,nonce*)<2δ. [..]  The PoS is included in the block header and verified by all full nodes before being accepted”; cryptographic function of data (Hash function) associated with blockchain transaction (block header verified by all full nodes)), (Par. (0021) “The block rewards for the individual miners could be based on a size of the PoS.”; reward based on calculated size of proof of blockchain storage (PoS)), (Par. (0029) “The PoS is therefore a short fingerprint of the data that is selected by the challenge. The fingerprint can be computed by an XOR operation or using a hash function.”; PoS correlating to cryptographic function (hash function))
a cryptographic function of data associated with a newly mined block combined with data associated with the one or more selected blockchain transactions.


Regarding Dependent Claim 18 (Original), the combination of Bohli, Ortiz and Androulaki teach the method of claim 1, Bohli further teaches a computer readable storage medium comprising computer-executable instructions which, when executed, configure one or more processors to perform the method of claim 1. (Par. (0022) “FIG. 1 schematically depicts a miner which comprises at least one mining node (shown diagrammatically in the dashed box) having one or more computer processors with access to memory for storing at least a part of the blockchain”; processors with memory executed to perform)), (Par. (0117) “A preferred strategy is for the worker is to have the shard loaded in RAM in order to minimize memory access overhead (from the network or from disk). By the system ensuring independent shards, it is ensured that each worker stores a different shard.”; computer readable storage medium (RAM)), (Par. (0095) “A worker is modelled as a machine that comprises one or several processing units and one local memory. That is, a worker can fetch data and store data to the local memory and can process data units [..] ., storage and exponentiation-optimized machinery).)

Regarding Dependent Claim 19 (Original), the combination of Bohli, Ortiz and Androulaki teach the method of claim 1, Bohli further teaches an electronic device comprising: an interface device; (Par. (0018) “The availability of a robust blockchain brings benefits to systems that perform transactions over a computer network, such as banking, or devices in the Internet of Things.”; electronic device (devices on computer network))
one or more processor(s) coupled to the interface device; and (Par. (0022) “a miner which comprises at least one mining node (shown diagrammatically in the dashed box) having one or more computer processors”; processor) 
a memory coupled to the one or more processor(s), the memory having stored thereon computer executable instructions which, when executed, configure the one or more processor(s) to perform the method of claim 1. ((Par. (0022) “FIG. 1 schematically depicts a miner which comprises at least one mining node (shown diagrammatically in the dashed box) having one or more computer processors with access to memory for storing at least a part of the blockchain”; processors with memory executed to perform)), Par. (0095) “A worker is modelled as a machine that comprises one or several processing units and one local memory. That is, a worker can fetch data and store data to the local memory and can process data units [..] ., storage and exponentiation-optimized machinery)”)


Regarding Dependent Claim 20 (Original), the combination of Bohli, Ortiz and Androulaki teach the method of claim 1, Bohli further teaches a node of a blockchain network, the node configured to perform the method of claim 1. (Par. (0022) “each mining node selects part of the data of the blockchain that needs to be stored by that miner. This part is denoted by shard in the following. Preferably, the shard is selected by a value and/or identifier that is unique to the mining node. In this manner, the values or identifiers can be selected to ensure that the entire blockchain will be stored through the individual parts that are stored by the mining nodes.”; node in a blockchain network (mining node in blockchain))

Claims 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bohli et al. (U.S Pub. No. 20180336552, hereinafter referred to as “Bohli”), Ortiz et al. (WO Pub. No. 2017136956, hereinafter referred to as “Ortiz”) and Androulaki et al. (U.S Pub. No. 20160358169, hereinafter referred to as “Androulaki”) in further view of Fuller et al. (U.S Pub. No. 20180276597, hereinafter referred to as “Fuller”)

Regarding Dependent Claim 8 (Original), the combination of Bohli, Ortiz and Androulaki do not explicitly teach the computer-implemented method according to claim 6, wherein the data associated with a newly mined block is combined with data associated with the one or more blockchain transactions selected from the blockchain.
Wherein Fuller teaches the computer-implemented method according to claim 6, wherein the data associated with a newly mined block is combined with data associated with the one or more blockchain transactions selected from the blockchain. (Par. (0069) “the miner devices 430, 432, 434 can function as the validation component 320 and/or mining component 330    [..]the miner devices 430, 432, 434 can produce or otherwise maintain a blockchain ledger 340 that can include one or more blocks containing supply chain transaction records for respective transactions between points on the supply chain”; newly mined block (mining device corresponding to mining component that produces one or more blocks)), (Par. (0080) “the new block can be added (e.g., by the miner component 510) to the corresponding blockchain ledger 340. The transaction can then be classified as settled, and the settlement status of the transaction can be broadcast”; newly mined block (new block added by miner component that corresponds to transaction of blockchain), (Par. (0083) “data obtained [..] to the validation component 320, which can generate a set of information for the transaction in combination with the mining component 330 for entry in the blockchain ledger”; data associated with transaction combined with newly mined block (mining component with new blocks))
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Fuller within the teachings of Bohli, Ortiz and Androulaki to include the data associated with a newly mined block is combined with data associated with the one or more blockchain transactions selected from the blockchain because of the analogous concept of handling large number of transactions in a blockchain network and storing transactions that are verified with a proof of storage to multiple nodes in a system. Fuller includes a process of combining the newly mined block with one or more transactions in the blockchain that are selected. This is significant because by combining the newly mined block with the transactions it helps the verification process by being able to identify the correlating newly mined block with the already existing and selected transaction. This provides clarity to the user and allows newly mined blocks to have consistency with the selected transactions and in return be able to authenticate and prove accurate proof of storage transactions when challenged. 
The motivation to combine these references is because by combining the newly mined node with the selected transaction the user can identify valid transaction by being able to look at the block header with data on the selected transaction. This leads to a prevention of tampered or compromised storage nodes storing newly mined blocks and allows miner nodes at the time they have newly mined blocks to be able to store right away because of the data combined from the transactions. This in return maintains the integrity of the network as a whole.

Regarding Dependent Claim 9 (Original), the combination of Bohli, Ortiz and Androulaki teach the method of claim 1, Bohli further teaches the computer-implemented method according to claim 8, wherein the data associated with the newly mined block is combined with the data associated with the one or more blockchain transactions selected from the blockchain by an XOR operation or concatenation. (Par. (0029) “The PoS is therefore a short fingerprint of the data that is selected by the challenge. The fingerprint can be computed by an XOR operation or using a hash function. In an advantageously simple embodiment, the nonce could be the challenge and the response just one particular block of the stored data that is selected by the nonce.”; by an XOR operation (proof of storage (PoS) and selection process corresponding to XOR operation))


Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bohli et al. (U.S Pub. No. 20180336552, hereinafter referred to as “Bohli”), Ortiz et al. (WO Pub. No. 2017136956, hereinafter referred to as “Ortiz”) and Androulaki et al. (U.S Pub. No. 20160358169, hereinafter referred to as “Androulaki”) in further view of Dowding et al. (U.S Pub. No. 20180253702, hereinafter referred to as “Dowding”)


Regarding Dependent Claim 12 (Original), the combination of Bohli, Ortiz and Androulaki do not explicitly teach the computer-implemented method according to claim 11, wherein the one or more blockchain network addresses associated with the one or more storage nodes on the blockchain network are certified blockchain network addresses, certification being achieved via a private key share scheme.
Wherein Dowding teaches the computer-implemented method according to claim 11, wherein the one or more blockchain network addresses associated with the one or more storage nodes on the blockchain network are certified blockchain network addresses, certification being achieved via a private key share scheme. (Par.  (0030) “The network needs to be able to create a confidential ledger that can still be referenced and confirmed by users transacting with each other.”; certified network), (Par. (0074) “nodes or parties or other nodes or parties in the network. In addition, a data set applied to the unique address is given a classification of “end” to mark the end of a fractal branch or “last” to mark a last transaction posted in a period so that the completeness of the data structure and addresses are communicated and used by any other node in the network to recreate and confirm the completeness of the data structure and unique address without the need to confer with the originating nodes or parties or other nodes or parties in the network. This method further comprises hash-linking a data address to a hash of any prior utilized address in a structured or unstructured way which is referenced in the data address data such that when it is communicated to the network of multiple nodes for multiple parties, any node recreates and validates the hash link to verify the consistency of the originating nodes”; network correlating to addresses that are certified (verified) with storage nodes (nodes)), (Par. “Claims”; “sharing the first private key encrypted hash with the second node; (f) sharing the second private key encrypted hash with the first node; (g) generating in the first node delivery contra-transaction data for the transaction, which delivery contra-transaction data comprises the first set of transaction data, including the first node's contra-transaction block's unique ledger address and hash-link in the first node's blockchain,”; private key sharing scheme ( sharing of first and second private keys)), (Par. (0075) “Across the network, two originating nodes generate distinct and unique private key encrypted hashes, whereby the hashes are created from a set of transaction data fields and transacting node identity is shared and recorded by the originating nodes”; private key sharing scheme ( unique private key is shared with nodes))
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Dowding within the teachings of Bohli, Ortiz and Androulaki to include one or more blockchain network addresses associated with the one or more storage nodes on the blockchain network are certified blockchain network addresses, certification being achieved via a private key share scheme because of the analogous concept of handling large number of transactions in a blockchain network and storing transactions that are verified with a proof of storage to multiple nodes in a system. Dowding includes a process that associated the network address with the storage nodes that are on a certified network and implements a private key share scheme. This is significant because by implementing a certified network users that are not registered or unauthorized will not be able to access the storage. This allows the network to be protected from harmful entities attempting to impersonate or modify the storage of transactions. By associating the network address with the storage nodes on certified network participants in the blockchain system will be able to identify the correlating user with the correct and authenticated network address. This provides clarity to the system. 
The motivation to combine these reference is because by implementing certification of the network using a private key sharing scheme it allows multiple nodes in the system to share secrets with the use of the private key and that shared secret is used in the group of nodes as an identifier and means of comparison to detect the authenticated and certified nodes in communication. By implementing this process it allows users in the blockchain to authenticate themselves based on the shared private key, users that cannot produce or match the shared secret will show as invalid users. This proves important to matters of Bitcoin and other financial transactions and in return provides a method to detect illegitimate users and protect the system from harm and vulnerability

Claims 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bohli et al. (U.S Pub. No. 20180336552, hereinafter referred to as “Bohli”), Ortiz et al. (WO Pub. No. 2017136956, hereinafter referred to as “Ortiz”) and Androulaki et al. (U.S Pub. No. 20160358169, hereinafter referred to as “Androulaki”) in further view of Ebrahimi et al. (U.S Pub. No. 20170257358, hereinafter referred to as “Ebrahimi”)

Regarding Dependent Claim 13 (Original), the combination of Bohli, Ortiz and Androulaki teach the method of claim 1, Bohli further teaches and the proof of blockchain storage transaction (Par. (0021) “a method for storing blockchain data with a PoS and verifying transactions using the stored blockchain data comprises selecting the blockchain data to store, conducting a proof of storage, and using a mining approach in line with the stored data and the PoS. The block rewards for the individual miners could be based on a size of the PoS.”; proof of blockchain storage transactions (PoS correlating to blockchain transaction)), (Par. (0020) “By integrating a PoS of a part of the blockchain into a mined block, the storage redundancy is continuously verified by miners before a new block can be accepted.”; proof of blockchain storage transaction being sent to one or more nodes (PoS of blockchain being accepted))
However Bohli and Androulaki do not explicitly teach The computer-implemented method according to claim 1, further comprising generating a challenge prefix which includes identification numbers for the one or more selected blockchain transactions and wherein the challenge prefix …… are sent to the one or more storage nodes on the blockchain network.
Wherein Ebrahimi teaches the computer-implemented method according to claim 1, further comprising generating a challenge prefix which includes identification numbers for the one or more selected blockchain transactions and (Par. (0105) “challenge data is generated by the device 11, including at least one of the shared-string, session ID, user ID, etc. generally, the session ID and the shared-string is digitally signed using the private key of the user to prove that the second device 11 generated the request,”; challenge includes identification number (user ID)), (Par. (0037) “In embodiments, the blockchain technology can be used by several integrated systems for purposes other than currency transactions, such as for identity management. There are various implementations of the blockchain beyond what is used in Bitcoin, including but not limited to Ethereum and Hyperledger.”; corresponding to one or more selected blockchain transactions))
 wherein the challenge prefix …… are sent to the one or more storage nodes on the blockchain network. (Par. (0041) “can send a notification/challenge (e.g., a secure notification), wherein the challenge looks for a response confirming the user, and the challenge also confirms that the user authorizes the current transaction.”; sending the challenge prefix (challenge associated with ID) to one or more storage nodes on blockchain (to blockchain user that authorizes the transaction)), (Par. (0053) “to the blockchain is for registration and/or validation of the original, raw data only. The user 5 is expected to securely hold onto that data (e.g., through encryption) and only share it when the user chooses to.”; one or more storage nodes (user in blockchain storing (holding) data)), (Par. (0110) “the challenge response is delivered to the first device 310 of user 5.”; challenge prefix (challenge) is sent to one or more storage nodes (delivered to the first device of the user))
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Ebrahimi within the teachings of Bohli, Ortiz and Androulaki to include comprising generating a challenge prefix which includes identification numbers for the one or more selected blockchain transactions and wherein the challenge prefix that are sent to the one or more storage nodes on the blockchain network because of the analogous concept of handling large number of transactions in a blockchain network and storing transactions that are verified with a proof of storage to multiple nodes in a system. Ebrahimi includes the use of a challenge prefix that comprises of an identification number correlating to one or more selected blockchain transactions as well as sending the challenge prefix to the storage nodes in the blockchain network. This is significant because by implementing a challenge prefix with an identification number is allows for the security and integrity of the system as a whole to be high. This allows the user to properly identify the accurate and authenticated transaction that is to be challenged and in return can help distinguish the proof of storage in the blockchain network. By having a challenge prefix storage nodes can not only identify the selected blockchain transaction but be able to extract as well.
The motivation for combining these reference is because by implementing an identification number associated with the challenge and sending the challenge to multiple storage nodes the user or miner nodes can confirm transactions stored more effectively and efficiently in relation to proof of storage and the challenging and verification process would be even more securely protected from entities attempting to impersonate and modify financial transactions with forged identification. This in return promotes high credibility and allows users in the blockchain network to securely communicate and store data without concern on illegitimacy or compromise 



Regarding Dependent Claim 14 (Original), the combination of Bohli, Ortiz and Androulaki teach the method of claim 1, Bohli further teaches the computer-implemented method according to claim 13, wherein a random oracle is used ……. and a cryptographic function of data associated with the one or more selected blockchain transactions or a cryptographic function of data associated with a newly mined block combined with data associated with the one or more selected blockchain transactions. (Par.  (0090-0093) “PoW system in the random oracle model (ROM) where id refers to the identity function, i.e., id(x)=x for all inputs x. [..] As an adversary can only win if she queries the ROM oracle, it follows that an adversary that the success probability of any solving algorithm is directly tied to the number of hash function calls. Thus, the optimal strategy is to retry different hash inputs—which is exactly the procedure of Solve.sub.HPoW.[..] It is easy to see that if H is indistinguishable from a random oracle, so is H*. Otherwise, one could use the construction of H* to run a distinguishing attack on H.”; random oracle is used (random oracle model (ROM)) and a cryptographic function (hash values/function) with blockchain transactions)), (Par. (0096) “PoW mining is strongly incentivized by monetary rewards. However, the aforementioned model, which captures existing PoW-based blockchains, gives no direct incentives to store the blockchain data. While the blockchain data may be necessary to verify solutions, it is not required to produce possible solutions. That is, workers are only required to invest the necessary amount of computing power to solve the underlying cryptographic puzzle within their dedicated mining pools [..] PoW mining process and as such offers an inherent incentive for workers to continuously support the system by storing parts of the blockchain.”; newly mined block (mining process of blockchain))
However Bohli and Androulaki do not explicitly teach to generate the challenge prefix.
Wherein Ebrahimi teaches to generate the challenge prefix (Par. (0105) “challenge data is generated by the device 11, including at least one of the shared-string, session ID, user ID, etc. generally, the session ID and the shared-string is digitally signed using the private key of the user to prove that the second device 11 generated the request,”; challenge includes identification number (user ID)), (Par. (0037) “In embodiments, the blockchain technology can be used by several integrated systems for purposes other than currency transactions, such as for identity management. There are various implementations of the blockchain beyond what is used in Bitcoin, including but not limited to Ethereum and Hyperledger.”; corresponding to one or more selected blockchain transactions))
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Ebrahimi to the teachings of Bohli and Androulaki for the reasons stated in dependent claim 13. 


Regarding Dependent Claim 15 (Original), the combination of Bohli, Ortiz and Androulaki do not explicitly teach the computer-implemented method according to claim 13, wherein the challenge prefix is accompanied with a digital signature for integrity and authentication or a challenge prefix message is sent in a non-transaction field.
Wherein Ebrahimi teaches the computer-implemented method according to claim 13, wherein the challenge prefix is accompanied with a digital signature for integrity and authentication or a challenge prefix message is sent in a non-transaction field. (Par. (0008) “generating a challenge envelope of data including a shared-string generated by the second device, a first digital signature of a hash of the shared-string and a user ID using a private key of the user.”; challenge with signature), (Par. (0060) “a blockchain to ensure the integrity of the data embedded within, in accordance with one embodiment of the present disclosure”; integrity), (Par. (0076) “a seal of the user ID registering the user ID (e.g., with the identity manager), affirmation of the login challenge, etc. A verification of the signature may be performed to determine whether the data is trustworthy (e.g., has not been modified during transmission). As previously described, the verification logic is well known, and includes inputting at least one of the user data provided in the envelope, the public key of the user, and the signature of the user data,”; digital signature corresponding to challenge for integrity and authentication (trustworthy and verification))
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Ebrahimi within the teachings of Bohli, Ortiz and Androulaki for the reasons discussed in dependent claim 13 stated above.

Relevant Prior Art

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

WRIGHT; Craig Steven (U.S Pub. No. 20190066065) “METHODS AND SYSTEMS FOR THE EFFICIENT TRANSFER OF ENTITIES ON A BLOCKCHAIN”. Considered this reference because it had a similar assignee and described the use of a blockchain network and the use of cryptocurrency that is to be verified and authenticated with multiple nodes/users.

Smith; Jonathan (U.S Pub. No. 20170317997) “METHODS AND SYSTEMS OF PROVIDING VERIFICATION OF THE IDENTITY OF A DIGITAL ENTITY USING A CENTRALIZED OR DISTRIBUTED LEDGER”. Considered this application because it relates to the challenge and response protocol that includes an identification to be used in the verification process of the blockchain network. 

Wright; Craig Steven (U.S Pub.  No. 20190043048) “TOKENISATION METHOD AND SYSTEM FOR IMPLEMENTING EXCHANGES ON A BLOCKCHAIN”. Considered this application because it addressed the use of Bitcoin and determining a form of reward or payment that coincides to a transaction or investment stored.

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASSAN A HUSSEIN whose telephone number is (571)272-3554. The examiner can normally be reached on 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni Shiferaw can be reached on (571)272-3867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/H.A.H./           Examiner, Art Unit 2497 

/Jeremy S Duffield/           Primary Examiner, Art Unit 2498